UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4467


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BRONSON JERMAINE GAINEY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:10-cr-00336-WO-1)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant. Ripley Rand, United
States Attorney, Paul A. Weinman, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bronson Jermaine Gainey pled guilty to possession of a

stolen firearm and was sentenced to 120 months in prison.                                   On

appeal,    he         challenges       the      district      court’s          decision     at

sentencing       to     apply   a      two-level      enhancement            for    recklessly

creating a substantial risk of serious bodily injury or death

while    being        pursued   by     police      pursuant        to    U.S.       Sentencing

Guidelines Manual § 3C1.2 (2010).                  Finding no error, we affirm.

               This     court     reviews       the     district         court’s       factual

findings regarding a sentencing enhancement for clear error and

the   legal     interpretations           of   the    Guidelines         de    novo.    United

States    v.    Carter,     601      F.3d      252,   254    (4th       Cir.       2010).   An

individual’s acts are considered “reckless” when he “was aware

of the risk created by his conduct and the risk was of such a

nature    and    degree     that     to     disregard       that    risk      constituted    a

gross    deviation       from   the       standard    of     care    that      a    reasonable

person would exercise in such a situation.”                         USSG §§ 2A1.4 cmt.

n.1, 3C1.2 cmt. n.2.

               Here,    after     an    officer       attempted         to    detain    Gainey

while investigating a shots fired call, Gainey instructed the

driver of a car to “go, go, go,” while the officer was “at least

partly in the car.”                 In addition, there was a firearm near

Gainey and a pit bull and three other individuals in the car, as

well as at least one other suspect on the street approaching the

                                               2
car.   We conclude that Gainey’s conduct during the pursuit was

sufficient to support the two-level increase.

          Accordingly, we affirm Gainey’s sentence.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3